OFFICE    OF THE   ATTORNEY     GENERAL   OF TEXAS
                            AUSTIN




       ~Your lotkr  OS
ion of thlB Deportwent
1 8 le io llQwr t




         be disturbed   ln aq? prrtlouAar It     tk6 Yhivsr8’
         avrsndroant aa wriGka 8hoal.dbrem       8 part   at
         t&a fuaWnte1       l&?
                                                                                   716

30~.   D~rwood     zaoford,       P@fP   2


                       '4.     :"hatlo your oon8Gruotlon of t&u turm
                 ‘@Zi%tiRg      hW' a8 it 8Qpara it t&l %i%%A&Q8At?
                      *'>. rneorar 0s you era able to detenui~e,
                 doe% the shlvara* amandwant make my       revisions
                 in exletl~~ AawE or proodhrea, other the& to
                 r%quln   the use UT tiiti l'MV%AU%%etated   for iiigii-
             way purposeaF

                 “6. Does t&e UlWAdrneAtprOvent the Lc(llsla-
             two iron detrmainlng or auGhorl&lrigthe type8
                                        Will be 8&Wt’t”
             Oi rOr4 011Which the IllOAOy
             Tim 8mendemnt to zouae              Joint i?e80lutIoANo. k9, Is
COPY   Oi WlriOh &~OO&p&de~          yOUr     in~tby,   18 Cia fOllO~llt~

                 "ALWAd UOuPO JOiAt Rs8OlUtiOQ 80. 09 by
             rtrlkine Out all Of EMOtlOA 1 aAd Inrorting IA
             1Ieu thdreof the follou~;
                      "'iiaOtdOA 1. That  Aftlab VIII of tho
                 COAZtitUtiOA   Ol the Stat. Of.mXar bs amn4.d
                 by 84dIn& khon%O a naw notion to be kAOWU a@
             Wotlon           7-A an4 Go read al rollarar

                 "'SootLoA 7-a.   All net ravanuel~ r.owiIAlAg
             after &%%yl%6Atof 811 retunda allowed by law and
             lzpumir OS colleotIaa,   darlred from road unl:
             taxO8, in01u4ing  but AOt U&God   to AOtOr Vehielo
                 N&iZtMtiOA        fZ.B,     dl?fFOII' i.iCWAZO t0.S   Ul4 6tl.l
                 GUM,        Other Ghan ad Val0ma       and pass   prO4UetlOA
                 t%x%a,on motor ruu1B and lubciaantr    uwd to pro-
             pel sotor vehtol.m OVBT pbllo       roadwnya, shall be
             wed for tho role purpom of oonatruoting and %min-
             tainl~ Mid publIo roadways a04 ror tk@ enforor-
             la c Ato f luah laws aa may be preaorlbed    by th. X.6&-
             Iolatura partalnlog to thr     rruyrrvIolo~ot tram0
             pna lioesiaing or Urlverr upon suoh roadr, urd ror
             the $XlJQbSAt Of the ptfnOi&     uxd iRtent3t OA OOURty
             an4 road dlstrlot bOAda or warraatr voted Or Lsaued
             prior to January 2, 1939 and doolared       eligible
             prior   to JaAwry    2, 1915, for paymAt out or the
             County and Road DIetrIot'MIghuay tuad unbar cleat-
             3.1243law; prov14s4, however, chat OAO-fOWth (l/b)
             of 8uch net    mvenua frcua tha motor Sue1 tar *hall
             be 811006Ccd t0 the Avafl6blO SOhOOl r'und. KoCha
             ~ontsined herein @ball b% ooaotrued       86 aUthOriZiA#J
             the plrrd&n,gof the SGate*a aredlt for tknypur-
                 ROM.‘”
@A.   uurwood haniord,   page 3

          Oenorelly speekl.nE tao ml%8 for statutory oonstruo-
tiOA 8pp4   in the OOJl8t~liOt~O~ Of OOA8titUtiOl-d prOVi8&ORS.
(Ft. worth and D. C. W.    Co. v. Yrasler, 191 5. W+ 806). It la
atato&~in nx.   Jur., Vol. 9, PO k29t
                 *A rundelaaatalrule of oonatruotion whloh i8
          rpplic%ble to statutes 0% w%l..l      a% to oonetltutisce
          la that, ln %%oert%lning the aaanlq of an amend-
          msnt, the oourt will look to ths evil w~iiohW%S
          aought to bo owd       end tha re%~%dyrhiob MS sought
          to be 8ppii0ar      A oOaatItutiOn81 %mOAdlNAt beooaoa
          just    as muoh a p8rt of the organla law as w*8 Ghe
          amon       provision, a~& the %ffeQt of the aaendmeAt
          la tho a%m% %8 If It had bran 0rIginrrAl.y      lnoorpo-
          rate4    b the OOAStitUtlOA. tiowaver,R oonstitu-
          fiODll1   A&OA&lhOAt b8b&   the bet eXpZ'e88iOAOf the
          Will    Of th. p.0~16,   SAY &WVidOA&     Ot the OOMtitU-
          GIoA prevloualy aXlatin& mUat, IA oa%e of ooAfUet,
          yi.14 to it.*
         & ooMtituGiond   WOViSiOA S&OUlb not b0 &V*A R n&S-
row or Geehnleel oonatruotion bg &he oourGa$ it WiU. be eon-
aGnu   lIber&lly or In an equitable Uanex, a0 as Go orrry 0uG
the great primalplea of ~overAm6int. SQreat Bouthem ure IAS.
CO. V. city of u8tjS,    263 8. if. 778,.

         The propoae4 amen4bu+texpmaa4 allaoaea      ona-fourth
of the net revem    from the motor fm   tax to the mlkbla
Bohool Fund. 'fbmtP1'8 Our R~%wR~S Go #a qUWttOA8 Under Om-
lI4er%tIon have A0 a*pZloeGIo* wh8t8oqrer to the nv*nur Obkin64
fXWJ%th% rPa60rrU6i td&X WhiOh i8 &Oe&Geb   t0 UM AI%II.abiOSOhe
ruh4.
         ArlmleriIlg pour rirat quoatlon,It la our OpiKliOAthat Gha
proposed amen6a8at pxeventr the urn of texea enuruntab for pur-
pORO8 0Gh.r th8A                                   uaM(1Iynt, That
                   tho%e menGiOnad IA Ghe OJroj+@a%d
ia to My, that the lWVOAU.8 lWaiAilk6 afG@F mymnt      Of Rll M-
fund8 aUowo4 by law alidOxpen8ea of aolleotion,4erived from
road user tazaa,  lnoIutS.~.but not llmIGa4 to motor vehicle
rogl~tration rem, drivers* lIo%aae teea, end sl.ltaxes other
thao Ad v%lor%m tax%8 aud gross produetlon taxaa, on aotor
fuels and lubricant% used to projnsl%#tor v%~lolea orer pub116
POB~UAYS, Sh8ll be wed fOl'the W&B PUl'pOW Of 6lOA8tl'UOtiAg
and m8inklnlxig  pub110 roadwqe an4 for the %nforocrmentof auoh
laws an may be prenoribed by the Leglalaturo p%rtainIng Go the
supcrrvisionof trafflo aAd llocnalng of drivea upon luoh ro%da,
efidf:orWe pyawnt of tha principal and Interast @n county rnd
road distriot bonds or vmrrenta vote4 ox la%uud prior Go January
2, 1939 arrddeakared eligibl% prior to January 2, 1945, for pay-
nmnt out of the Bounty %ad Soa4 Dietriot ?Ll@nay Fund uider
4dfhlKl6 1RW.